In a proceeding pursuant to article 78 of the Civil Practice Act, resettled order directing the Commissioner of Licenses of the City of New York to issue a pool and billiard license lo the respondent affirmed, with $50 costs and disbursements. No opinion. Hagarty, Johnston, Lewis and Aldrich, JJ., concur; Close, P. J., dissents and votes to reverse the order and to deny the application on the ground that the action of the Commissioner was justified by the general reputation of the place. [184 Misc. 133.]